DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record that comes closest to teaching the limitations is Williamson (US 5,415,334) teaches a pusher having a first and second lateral extension, where the first lateral extension and second lateral extension extend from substantially the same longitudinal position of the body portion. But, fails to teach wherein an upper-most surface of the first lateral extension is disposed at a different height relative to a bottom surface of the body portion than an upper-most surface of the second lateral extension relative to the bottom surface of the body portion, and the bottom surface of the body portion is configured to be engaged by an actuation sled. Olson (US 2013/0087602) teaches a pusher having a first and second lateral extension, wherein a lateral edge of the first lateral extension is disposed at a different height than a lateral edge of the second lateral extension. But, fails to teach an upper-most surface of the first lateral extension is disposed at a different height relative to the bottom surface of the body portion than an upper-most surface of the second lateral extension relative to the bottom surface of the body portion, wherein the upper-most surface of the first lateral extension is in contact with the body portion of the pusher, and the upper-most surface of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DARIUSH SEIF/Primary Examiner, Art Unit 3731